ON MOTION TO DISMISS
PER CURIAM.
Defendant has appealed a judgment of conviction and sentence based upon his plea of guilty to the charge of assault with intent to commit rape. At the time he tendered his plea he was represented by counsel and was accompanied before the court by his mother. Before accepting such tendered plea, the trial court made an extensive examination of defendant and determined that his plea of guilty was freely and voluntarily made within all protections guaranteed by the constitution and laws of this state. After adjudging defendant guilty, the trial court advised defendant of his right to appeal the judgment of conviction and sentence and the right to be represented by counsel upon his written request and his showing that he was indigent and entitled to legal representation at the expense of the state.
The judgment and sentence appealed herein were imposed by the court on November 30, 1971. The notice of appeal was not filed until January 21, 1972, more than 30 days after rendition of the judgment and sentence sought to be reviewed. There is no indication in the record that ■ appellant requested or in any other manner informed the court of his desire to appeal his judgment of conviction or asked that an attorney be appointed to represent him on the appeal at state expense.
The appeal having been filed more than 30 days subsequent to the rendition of the judgment sought to be reviewed, it was untimely filed and this court is without jurisdiction to entertain it. The appeal is accordingly dismissed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON, and RAWLS, JJ., concur.